Citation Nr: 1820613	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  08-33 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 50 percent for bilateral primary open angle glaucoma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected glaucoma.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected glaucoma.

5.  Entitlement to service connection for rheumatoid arthritis of the shoulders, to include as secondary to the service-connected glaucoma.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected glaucoma.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, October 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2007 rating decision, the RO denied entitlement to a rating in excess of 50 percent for bilateral open angle glaucoma and a TDIU.  The Board previously considered these two issues in February 2010 and February 2012.  
In the October 2009 rating decision, the RO denied entitlement to service connection for hypertension, gastroesophageal reflux disease (GERD), and rheumatoid arthritis of the shoulders.  Last, in the August 2010 rating decision, it denied entitlement to service connection for erectile dysfunction.

The Veteran was afforded a Board hearing in October 2009 on the issues of a higher rating for bilateral open angle glaucoma and a TDIU.  Thereafter, VA informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed at the Board and offered him the opportunity to request another hearing.  The Veteran indicated that he desired a new Board hearing.  He subsequently testified before the undersigned VLJ at a hearing held via videoconference in July 2014.  This hearing covered all issues on appeal. Transcripts of both hearings have been associated with the claims file.  

In November 2015, the Board denied a schedular rating in excess of 50 percent for bilateral primary open angle glaucoma, but remanded the issue of a higher extraschedular rating for the same disability.  It also remanded all other issues on appeal.  More recently, in October 2016, the Board remanded the case for additional development.  The case has since returned to the Board for adjudication.

As noted in the Board's October 2016 decision, the Veteran raised the issue of service connection for depression, as secondary to his service-connected glaucoma, in an August 2016 statement.  He attached a medical opinion in support of this contention.  The Board notes that this is not the first time that the Veteran has raised this particular issue.  In November 2008, he submitted medical literature about glaucoma, in which a paragraph on the emotional and psychological aspects of glaucoma appears highlighted.  Later, in a December 2009 statement, the Veteran indicated that his glaucoma was an extreme physical burden but also a mental struggle.  This issue, however, has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran's service-connected glaucoma manifests as an unusual disability picture, consisting of visual impairment and severe eye pain, with associated incapacitating episodes, the severity of which is commensurate with an extraschedular rating of 60 percent.

2.  The Veteran's service-connected glaucoma is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.

3.  The weight of the evidence is against a finding that the Veteran's hypertension began in or within a year of service, or is related to service or secondary to his service-connected glaucoma.

4.  The weight of the evidence is against a finding that the Veteran's gastrointestinal disability is related to service or secondary to his service-connected glaucoma.

5.  The weight of the evidence is against a finding that the Veteran's arthritis began in or within a year of service, or is related to service or secondary to his service-connected glaucoma.

6.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction is related to service or secondary to his service-connected glaucoma.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating of 60 percent for bilateral primary open angle glaucoma have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 3.321(b)(1), 4.25, 4.79 (2017).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims in September 2008, December 2008, and July 2010, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided a VA examination in July 2010 to determine the nature and etiology of the claimed disabilities.  Since then, VA has obtained multiple addendum opinions as to the etiology of the claimed disabilities, most recently in October 2016 and January 2017.  The Board finds that these opinions show adequate consideration of the relevant evidence and are therefore adequate for adjudication. 

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Extraschedular Rating for Glaucoma

At issue is whether the Veteran is entitled to an extraschedular rating in excess of 50 percent for his service-connected glaucoma.  The Board has found that the Veteran's symptomatology, which includes eye pain that appears to be related to surgery for glaucoma, is not fully contemplated by the schedular criteria, as the rating criteria for open angle glaucoma is based on visual impairment.  See November 2015 Board decision, at 13.  As the rating schedule may be inadequate to rate the Veteran's exceptional disability picture, the Board has found that consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Pursuant to the Board's November 2015 remand, the Veteran's claim was submitted to the Director, Compensation Service, for consideration of an extraschedular rating in excess of 50 percent for primary open angle glaucoma.  In June 2017, the Director issued an advisory opinion in the matter.  As such, the Board is now in position to adjudicate this matter.  The Board is not bound by the Director's opinion.

The evidence of record reflects that the Veteran's glaucoma manifests as reduced visual acuity, constricted visual fields, and poor peripheral vision, with pain in the right eye.  See VA examination from August 2007, October 2008, and May 2010.  

In an August 2007 statement, the Veteran explained that he could no longer perform the work for which he had been trained.  He further explained that his life changed after undergoing eye surgery due to pain and discomfort, as well as blurry vision.  He stated that he found himself more confined to his home due to these factors, adding that he was on a 24/7 medication regime and consequently had to stay close to his home.  Regarding pain in his eyes, he stated that this made him want to keep his eyes closed, as this provided some relief.  He reported that his eye disability had affected his reading and writing, and limited his driving to the daytime.  See 08/07/2007, Correspondence.  

In his January 2008 notice of disagreement, the Veteran stated that his eye disability worsened after undergoing left eye surgery.  He reported being more sensitive to daylight, which limited his ability to drive on a sunny day.  His ability to drive at night was also limited, as lights from oncoming traffic blinded him.  He explained that his medications required that he follow a strict schedule of administration.  In addition, they could not be exposed to fluctuating temperatures.  He explained that his were very sensitive to particles in the air, which caused irritation and redness, coupled with blurry vision.  He described his pain and discomfort as daily.  He added that he could no longer find a job due to his vision.  See 01/02/2008, Correspondence.  

In a July 2008 statement, the Veteran explained that vision was a very important part of his job and that he could not complete his tasks due to his eye drop medication, which blurred his vision for a prolonged period of time ("a few of hours").  He indicated that blurry vision comes and goes throughout the day.  He again referenced the issue of light sensitivity and the restrictions posed by the strict medication schedule.  He stated that pain was daily.  See 07/31/2008, Correspondence.  

In an October 2008 statement, the Veteran stated that he was taking five medications for his glaucoma.  He reported burning or stinging in his eyes, as well as watery or blurred vision.  See 10/07/2008, VA 21-4138 Statement In Support of Claim.  In May and June 2010, the Veteran submitted three third-party statements.  These statements support the Veteran's assertion that his eye disability worsened around 2009, following multiple surgeries, limiting his ability to drive and participate in community events. 

In a July 2010 statement, the Veteran reiterated that he lived with constant eye pain and that he was confined to being at home due to his visual impairment.  See 07/14/2010, VA 21-4138 Statement In Support of Claim.  Finally, in an August 2016 statement, the Veteran stated that his constant eye pain limited his ability to engage in any activity.  He referenced that he was a preacher and that it was difficult for him to read the Bible and write his sermons.  He stated that he could not drive more than 10 to 15 miles.  He cited eye pain, but also his difficulty in keeping his eyes open and seeing the road while driving.  See 08/13/2016, Correspondence.

Based on this evidence, the Board finds that the Veteran is entitled to an extraschedular rating of 60 percent for his service-connected glaucoma, as the evidence establishes that he has constant eye pain that results in a higher level of disability than that contemplated by the schedular rating criteria.  Significantly, the Veteran's eye pain limits the amount of time in which his eyes are open, as pain is associated with eye movement and closing the eyes reduces movement, per the Veteran.  The Board's decision to specifically assign a rating of 60 percent is based on an analysis of the current rating schedule for eye disabilities, which contemplates ratings for incapacitating episodes.  Of interest, Diagnostic Code (DC) 6012, which rates angle-closure glaucoma, provides for a maximum rating of 60 percent for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.79.  The Board finds that DC 6012 is instructive for purposes of rating the Veteran's exceptional disability picture, which the Board further finds to be commensurate with that of a 60 percent rating under DC 6012.  Finally, in addition to having symptomatology not contemplated by the schedule, the Board finds that the record also supports a finding that such symptomatology has caused marked interference with employment in this case.

TDIU

The Veteran seeks entitlement to a TDIU.  See 07/25/2007, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He asserts that his service-connected glaucoma prevents him from engaging in substantially gainful employment. See, e.g., 08/07/2007, Correspondence; 01/02/2008, Correspondence; 04/04/2008, 10/29/2009, Hearing Testimony; 09/15/2014, Hearing Testimony; VA 21-4138 Statement In Support of Claim; 08/13/2016.

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for bilateral primary open angle glaucoma, currently rated (as a result of this decision) as 60 percent disabling for the entire rating period (except from April 26, 2007, to June 1, 2007, when a temporary rating of 100 percent was in effect).  As such, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran worked from 1982 to 2005 as a material handler at a government distribution center.  See 07/25/2007, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  In his July 2007 TDIU application, he reported last working in May 2005 and becoming too disabled to work in March 2006.  Id.  He has a high school education, with no additional training.  Id.  A September 2015 TDIU application reflects that he worked full-time for a major internet retailer from August 10, 2015, to August 27, 2015.

At his October 2009 and September 2014 Board hearings, the Veteran explained that, as a material handler, he worked in a warehouse, retrieving materials to send out to the different military organizations.  Tasks included driving forklifts.  His employer made accommodations for his disability, such as assigning him work that was less difficult or less demanding.  Ultimately, the Veteran took an early retirement from this employment in 2005 due to his visual impairment.  

On March 2011, the Social Security Administration (SSA) determined that the Veteran became disabled for SSA purposes due to his glaucoma on September 25, 2008.  See 08/06/2014, Medical Treatment Records - Furnished by SSA.  

The evidence of record reflects that the Veteran's glaucoma manifests as reduced visual acuity, constricted visual fields, and poor peripheral vision, with pain in the right eye.  See VA examination from August 2007, October 2008, and May 2010.  

As detailed above, the Veteran has consistently indicated that his service-connected glaucoma limits his ability to work.  He has referenced his blurry vision, limited ability to drive at both day and night, limited ability to read and write, strict medication schedule, and need to keep his eyes closed for prolonged periods of time.  He has also stated that his long-time employer made accommodations for him based on his functional impairment and that he is no longer able to perform the tasks associated with the work for which he was trained (i.e., material handler).  

In May 2011, a VA examiner commented on the functional impairment caused by the Veteran's glaucoma.  The examiner indicated that the Veteran had corrected visual acuity of 20/30 in the right eye and 20/25 in the left eye, and a visual field defect consistent with glaucoma, that did not totally occlude the entire visual field in both eyes.  The examiner suggested that, based on these findings, the Veteran would be able to sustain gainful employment in any occupation, as his corrected central visual acuity was within the legal driving limit.  The examiner did acknowledge that the Veteran would have some difficulty with certain occupation that may require any use of visual field.  The VA examiner reiterated these conclusions in a July 2011 VA opinion.

In December 2017, the Veteran submitted an independent medical evaluation report from S.G., a vocational expert.  The 11-page report concludes, with a high degree of certainly that the Veteran has been unable to secure and follow substantially gainful employment due solely to his service-connected glaucoma since 2005, when his protected employment at a government distribution depot ended.  See 12/11/2017, Third Party Correspondence, at 11.  In support of this conclusion, the author cited the Veteran's need for up to five 15-minute breaks per work day, and three to four absences a months.  The author indicated that such need is beyond that is typically allowed in a production-oriented job and contributes to his inability to be a reliable and productive employee, two qualities that are expected for gainful and sustained employment in any occupation.  The author further indicated that the Veteran's inability to read accurately or efficiently also impacts his ability to perform his prior line of work, but also other occupations, including sedentary ones.  Similarly, the severity of his eye pain impacts his ability to concentrate and perform work accurately and reliably.  The author also noted the Veteran's inability to keep his eyes open from extended period of time (he spends multiple hours per day with his eyes closed) and his inability to read or work on a computed.

Having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected glaucoma renders him unemployable for purposes of a TDIU.  In this regard, the Board notes that the Veteran's capacity to work is specifically impacted by his visual impairment, but also by episodes of eye pain that limits his ability to keep his eyes open.  Although some evidence suggests that the Veteran might be able to do work that does not require any use of visual field, the Board finds that such option is not realistic given the Veteran's education level and previous work experience.  The Veteran's work experience is limited to work as a cook and material handler.  There is no indication that he would be able to secure substantially gainful employment in such capacity.  In fact, the record establishes that, in 2013 or 2014, the Veteran was hired for full-time employment at a distribution center for a major internet retailer, but only lasted a few days, as he could not keep up with the productivity requirements.  See 12/11/2017, Third Party Correspondence, at 8.  

The record further establishes that the Veteran is limited in his ability to read and use a computer, and requires what appears to be a significant amount of accommodations.  The Board is persuaded by the findings of the December 2017 vocational expert, who concluded that the Veteran worked at a protected work environment at the time of his retirement in 2005.  For these reasons, the Board finds the evidence to be in equipoise with respect to whether the service-connected glaucoma precludes the Veteran from obtaining and retaining substantially gainful employment.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected glaucoma is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran seeks service connection for multiple disabilities, as secondary to medication treatment for his service-connected glaucoma.  See 04/30/2008, VA 21-4138 Statement In Support of Claim; 01/06/2008, VA 21-4138 Statement In Support of Claim; 11/23/2009, NOD.  Specifically, he seeks service connection for a gastrointestinal disability (claimed as stomach problems), arthritis (claimed as bone ache), hypertension, and erectile dysfunction.  Id.  

1. Gastrointestinal Disability

A July 2010 VA examination shows diagnoses of hiatal hernia, duodenitis, gastritis with polyps, and gastrointestinal reflux disease (GERD).  As noted by the examiner, the Veteran had a ten-year history of GERD symptoms, with no problems during service.  The July 2010 VA examiner opined that the Veteran's GERD was not related to service or secondary to his service-connected glaucoma.  The VA examiner reiterated this conclusion in a May 2012 addendum opinion.  In its November 2015 decision, the Board determined that the July 2010 and May 2012 VA opinions were inadequate, as they did not address the Veteran's contention that the claimed disability is secondary to the medication prescribed for his service-connected glaucoma over a period of thirty years.

In November 2015, a different VA examiner opined that the Veteran's gastrointestinal disability is less likely than not secondary to his glaucoma or the medication used to treat it.  The examiner indicated that glaucoma is an isolated eye condition that does not result in a condition of the gastrointestinal tract.  In October 2016, the Board found that this opinion was also inadequate, as it did not address the aggravation prong of secondary service connection and lacked specificity with regard to the question of whether the claimed disability is secondary to the Veteran's glaucoma medications.

Pursuant to the Board's October 2016 remand, the November 2015 VA examiner provided addendum opinions in October 2016 and January 2017.  The examiner opined that it is less likely than not that the Veteran's gastrointestinal disability is related to service, or caused or aggravated by the service-connected glaucoma, to include medications.  With regard to the medications, the examiner stated an extensive review of the medical literature, to include multiple pharmacology texts, did not support a finding that the cumulative effect of glaucoma medications, taken for over 30 years, would result in or aggravate the claimed disability. 

The Board acknowledges the Veteran's contention that his gastrointestinal disability is secondary to his long history of medication treatment for glaucoma.  The Veteran, however, is not competent to diagnose the cause of his symptoms, as this is ultimately a medical determination that requires specialized training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A review of the Veteran's VA treatment records reflects that he uses the following eye medications: bimatoprost, brimonidine/brinzolamide, cyclosporine, and dorzolamide/timolol.  See 01/09/2017, CAPRI, at 8-9.  The Veteran has submitted literature regarding several medications and its side effects.  See literature received in November 2008 and August 2010.  As relevant to the Veteran's claim, this literature indicates that infrequent side effects of brimonidine include high blood pressure and irritation of the stomach and intestines, with hypertension occurring in 10-20% patients and gastrointestinal disorder occurring in 1-4% of patients.  In and of itself, this evidence does not establish a link between treatment for the Veteran's glaucoma and a claimed disability.  Rather, it establishes that there is a low probability that the use of brimonidine may result in hypertension or a gastrointestinal disorder.  (There is no other indication that one of the Veteran's glaucoma medications results in symptoms associated with a claimed disability.  The submitted literature references other medications with such side effects; these medications, however, are not for the Veteran's service-connected glaucoma.)  

Regarding the specific question of whether the Veteran's gastrointestinal disability is related to his use of glaucoma medications, the Board finds that the January 2017 VA opinion is the most probative evidence, as the examiner considered the particulars of the Veteran's case and based his opinion on an extensive review of the medical literature, to include multiple pharmacology texts.  Consequently, the Board finds that the weight of the evidence is against a finding that the Veteran's gastrointestinal disability is secondary to the cumulative effect of his glaucoma medications.

In sum, there is no argument or indication that the Veteran's gastrointestinal disability began in service or is otherwise related to service.  Further, the weight of the evidence fails to establish that the Veteran's has been caused or aggravated by the service-connected glaucoma, to include medications used to treat it.  Consequently, the Board has no choice but to deny the Veteran's claim of service connection.

2. Arthritis

A July 2010 VA examination shows a diagnosis of arthritis of both shoulders, with impingement of the right shoulder.  As noted by the examiner, the Veteran had been diagnosed with rheumatoid arthritis ten years earlier, with no problems in service.  The July 2010 VA examiner opined that the Veteran's arthritis was not related to service or secondary to his service-connected glaucoma.  The VA examiner reiterated this conclusion in a May 2012 addendum opinion.  In its November 2015 decision, the Board determined that the July 2010 and May 2012 VA opinions were inadequate, as they did not address the Veteran's contention that the claimed disability is secondary to the medication prescribed for his service-connected glaucoma over a period of thirty years.

In November 2015, a different VA examiner opined that the Veteran's arthritis is less likely than not secondary to his glaucoma or the medication used to treat it.  The examiner indicated that glaucoma is an isolated eye condition that does not result in shoulder arthritis.  In October 2016, the Board found that this opinion was also inadequate, as it did not address the aggravation prong of secondary service connection and lacked specificity with regard to the question of whether the claimed disability is secondary to the Veteran's glaucoma medications.

Pursuant to the Board's October 2016 remand, the November 2015 VA examiner provided addendum opinions in October 2016 and January 2017.  The examiner opined that it is less likely than not that the Veteran's arthritis is related to service, or caused or aggravated by the service-connected glaucoma, to include medications.  With regard to the medications, the examiner stated an extensive review of the medical literature, to include multiple pharmacology texts, did not support a finding that the cumulative effect of glaucoma medications, taken for over 30 years, would result in or aggravate the claimed disability. 

The Board acknowledges the Veteran's contention that his arthritis is secondary to his long history of medication treatment for glaucoma.  The Veteran, however, is not competent to diagnose the cause of his symptoms, as this is ultimately a medical determination that requires specialized training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A review of the Veteran's VA treatment records reflects that he uses the following eye medications: bimatoprost, brimonidine/brinzolamide, cyclosporine, and dorzolamide/timolol.  See 01/09/2017, CAPRI, at 8-9.  The Veteran has submitted literature regarding several medications and its side effects.  See literature received in November 2008 and August 2010.  There is, however, no indication that any of the Veteran's glaucoma medications results in arthritis.  The submitted literature references other medications with such side effects; these medications, however, are not for the Veteran's service-connected glaucoma.  

As to the specific question of whether the Veteran's arthritis is related to his use of glaucoma medications, the Board finds that the January 2017 VA opinion is the most probative evidence, as the examiner considered the particulars of the Veteran's case and based his opinion on an extensive review of the medical literature, to include multiple pharmacology texts.  Consequently, the Board finds that the weight of the evidence is against a finding that the Veteran's arthritis is secondary to the cumulative effect of his glaucoma medications.

In sum, there is no argument or indication that the Veteran's arthritis began in or within a year of service, or is otherwise related to service.  Further, the weight of the evidence fails to establish that the Veteran's has been caused or aggravated by the service-connected glaucoma, to include medications used to treat it.  Consequently, the Board has no choice but to deny the Veteran's claim of service connection.

3. Hypertension

A July 2010 VA examination shows a diagnosis of essential hypertension since approximately 1995.  The July 2010 VA examiner opined that the Veteran's hypertension was not related to service or secondary to his service-connected glaucoma.  The VA examiner reiterated this conclusion in a May 2012 addendum opinion.  In its November 2015 decision, the Board determined that the July 2010 and May 2012 VA opinions were inadequate, as they did not address the Veteran's contention that the claimed disability is secondary to the medication prescribed for his service-connected glaucoma over a period of thirty years.

In November 2015, a different VA examiner opined that the Veteran's hypertension is less likely than not secondary to his glaucoma or the medication used to treat it.  The examiner indicated that glaucoma is an isolated eye condition that does not cause hypertension.  In October 2016, the Board found that this opinion was also inadequate, as it did not address the aggravation prong of secondary service connection and lacked specificity with regard to the question of whether the claimed disability is secondary to the Veteran's glaucoma medications.

Pursuant to the Board's October 2016 remand, the November 2015 VA examiner provided addendum opinions in October 2016 and January 2017.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to service, or caused or aggravated by the service-connected glaucoma, to include medications.  With regard to the medications, the examiner stated an extensive review of the medical literature, to include multiple pharmacology texts, did not support a finding that the cumulative effect of glaucoma medications, taken for over 30 years, would result in or aggravate the claimed disability. 

The Board acknowledges the Veteran's contention that his hypertension is secondary to his long history of medication treatment for glaucoma.  The Veteran, however, is not competent to diagnose the cause of his symptoms, as this is ultimately a medical determination that requires specialized training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A review of the Veteran's VA treatment records reflects that he uses the following eye medications: bimatoprost, brimonidine/brinzolamide, cyclosporine, and dorzolamide/timolol.  See 01/09/2017, CAPRI, at 8-9.  The Veteran has submitted literature regarding several medications and its side effects.  See literature received in November 2008 and August 2010.  As relevant to the Veteran's claim, this literature indicates that infrequent side effects of brimonidine include high blood pressure and irritation of the stomach and intestines, with hypertension occurring in 10-20% patients and gastrointestinal disorder occurring in 1-4% of patients.  In and of itself, this evidence does not establish a link between treatment for the Veteran's glaucoma and a claimed disability.  Rather, it establishes that there is a low probability that the use of brimonidine may result in hypertension or a gastrointestinal disorder.  (There is no other indication that one of the Veteran's glaucoma medications results in symptoms associated with a claimed disability.  The submitted literature references other medications with such side effects; these medications, however, are not for the Veteran's service-connected glaucoma.)  

As to the specific question of whether the Veteran's hypertension is related to his use of glaucoma medications, the Board finds that the January 2017 VA opinion is the most probative evidence, as the examiner considered the particulars of the Veteran's case and based his opinion on an extensive review of the medical literature, to include multiple pharmacology texts.  Consequently, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension is secondary to the cumulative effect of his glaucoma medications.

In sum, there is no argument or indication that the Veteran's hypertension began in service or within a year of service, or is otherwise related to service.  Further, the weight of the evidence fails to establish that the Veteran's has been caused or aggravated by the service-connected glaucoma, to include medications used to treat it.  Consequently, the Board has no choice but to deny the Veteran's claim of service connection.




4. Erectile Dysfunction

The Veteran has a diagnosis of erectile dysfunction.  In May 2012, a VA examiner opined that the Veteran's erectile dysfunction was not related to service or secondary to his service-connected glaucoma.  In its November 2015 decision, the Board determined that the May 2012 VA opinion was inadequate, as it did not address the Veteran's contention that the claimed disability is secondary to the medication prescribed for his service-connected glaucoma over a period of thirty years.

In November 2015, a different VA examiner opined that the Veteran's erectile dysfunction is less likely than not secondary to his glaucoma or the medication used to treat it.  The examiner indicated that glaucoma is an isolated eye condition that does not result in erectile dysfunction.  In October 2016, the Board found that this opinion was also inadequate, as it did not address the aggravation prong of secondary service connection and lacked specificity with regard to the question of whether the claimed disability is secondary to the Veteran's glaucoma medications.

Pursuant to the Board's October 2016 remand, the November 2015 VA examiner provided addendum opinions in October 2016 and January 2017.  The examiner opined that it is less likely than not that the Veteran's erectile dysfunction is related to service, or caused or aggravated by the service-connected glaucoma, to include medications.  With regard to the medications, the examiner stated an extensive review of the medical literature, to include multiple pharmacology texts, did not support a finding that the cumulative effect of glaucoma medications, taken for over 30 years, would result in or aggravate the claimed disability. 

The Board acknowledges the Veteran's contention that his erectile dysfunction is secondary to his long history of medication treatment for glaucoma.  The Veteran, however, is not competent to diagnose the cause of his symptoms, as this is ultimately a medical determination that requires specialized training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A review of the Veteran's VA treatment records reflects that he uses the following eye medications: bimatoprost, brimonidine/brinzolamide, cyclosporine, and dorzolamide/timolol.  See 01/09/2017, CAPRI, at 8-9.  The Veteran has submitted literature regarding several medications and its side effects.  See literature received in November 2008 and August 2010.  There is, however, no indication that any of the Veteran's glaucoma medications results in erectile dysfunction.  The submitted literature references other medications with such side effects; these medications, however, are not for the Veteran's service-connected glaucoma.  

As to the specific question of whether the Veteran's erectile dysfunction is related to his use of glaucoma medications, the Board finds that the January 2017 VA opinion is the most probative evidence, as the examiner considered the particulars of the Veteran's case and based his opinion on an extensive review of the medical literature, to include multiple pharmacology texts.  Consequently, the Board finds that the weight of the evidence is against a finding that the Veteran's erectile dysfunction is secondary to the cumulative effect of his glaucoma medications.

In sum, there is no argument or indication that the Veteran's erectile dysfunction began in service or is otherwise related to service.  Further, the weight of the evidence fails to establish that the Veteran's has been caused or aggravated by the service-connected glaucoma, to include medications used to treat it.  Consequently, the Board has no choice but to deny the Veteran's claim of service connection.


ORDER

Entitlement to an extraschedular rating of 60 percent for bilateral primary open angle glaucoma is granted.

Entitlement to a TDIU is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.

Entitlement to service connection for rheumatoid arthritis of the shoulders is denied.

Entitlement to service connection for erectile dysfunction is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


